Smith, J.
delivered the resolution of the court.— Without deciding, or meaning to express an opinion, upon any other question raised or arising in this cause, we are all of opinion that the indictment is fatally defective in not averring that the defendant, at the lime of giving in the schedule and taking the oath, well knew and remembered that the debts charged to be improperly omitted in the said schedule were then justly due and owing to him. The court is therefore of opinion and doth decide, that the demurrer to the indictment ought to be sustained.